SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

37
CA 14-01275
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


COMBUSTION SCIENCE & ENGINEERING, INC.,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

ARGUS ENGINEERING, PLLC, DEFENDANT-RESPONDENT.


MELVIN & MELVIN, PLLC, SYRACUSE (MARK LAWRENCE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GERMAIN & GERMAIN, LLP, SYRACUSE (JOHN J. MARZOCCHI OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered February 13, 2014. The order denied the
motion of plaintiff for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 6, 2015                     Frances E. Cafarell
                                                 Clerk of the Court